Exhibit (a)(1)(B) LETTER OF TRANSMITTAL Account Type: Account #: Name/s: Address of Record with Piedmont: Home Address: Shares Owned: THE OFFER AND WITHDRAWAL RIGHTS PERIOD WILL EXPIRE AT 11:59 PM, EASTERN TIME, ON DECEMBER 18, 2009 (THE “EXPIRATION DATE”) UNLESS EXTENDED. To participate in the Offer, a duly executed copy of this Letter of Transmittal and any other documents required by this Letter of Transmittal must be received by Opportunity Investment Fund I, LLC(the “Purchaser”) on or prior to the Expiration Date (as defined below). Delivery of this Letter of Transmittal or any other required documents to an address other than as set forth below does not constitute valid delivery. The method of delivery of all documents is at the election and risk of the tendering Shareholder.This Letter of Transmittal is to be completed by holders of shares of common stock in PIEDMONT OFFICE REALTY TRUST, INC. (the “Corporation”), pursuant to the procedures set forth in the Offer to Purchase (as defined below). Capitalized terms used herein and not defined herein have the same meanings as in the Offer to Purchase. DELIVER TO: Opportunity
